The opinion of the Court was delivered by
Huston, J.
— It would seem the point brought up in this case ought to be considered settled. There was a time, it would seem, when the act done determined the legal effect of what was done, in all cases and under all circumstances. The world at large, and the courts have long since decided that the intention with which an act was done and accepted, the circumstances with which the doing it was attended, the consideration for doing it, are what give effect to it, and determine its legal force and character. On the point in issue, this was decided by this court in 15 Serg. & Rawle 162, and that it was error in the Judge to decide directly as the plaintiff in error insists ought to have been decided in this case. This point has been settled in the same way in 6 Cranch 264, and 12 Johns. 409, 410; and again by this court in Davis v. Desauque, (5 Whart. 530), and in many other cases. These, and the authorities cited in them, fully support the course of the court who tried this cause. And the result seems to be, that although *102a note given for a precedent debt is not necessarily or generally an extinguishment of such precedent debt, yet if agreed and accepted so to be, it shall be what it was agreed and accepted for. A promissory note may be received in satisfaction of a bond, or even of a judgment. And the intention with which it was given and accepted is a matter of fact for a jury; who may find from direct testimony or deduce their conclusion from circumstances.
Judgment affirmed.